DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.

 3.	Claims 1 and 5-7 are pending.
	Claims 15 and 30-33 have been cancelled.
	Claims 1 and 5-7 are examined on the merits.






Withdrawn Grounds of Rejection 
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1 and 5-7 under 35 U.S.C. 103 as being unpatentable over Principe et al. (J Proteome Res. 11(4): 2386-2396, April 6, 2012) with Supplemental Table 1 (April 6, 2012), and further in view of Yu et al. (J. Clin. Oncol. 22(14): 2790-2799, July 15, 2004) as evidenced by Affymetrix HG_U95A gene chip set, Chandran et al. (BMC Cancer 7(64): 1-21, 12 April 2007 and additional file 1) and Spetzler et al., WO 2012/115885 A1 (published 30 August 2012) is withdrawn.  Claims 15 and 30-33 have been cancelled.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	The rejection of claims 1 and 5-7 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is maintained. Claims 15 and 30-33 have been cancelled.
	Applicants directs “…the Examiner’s attention to a recent decision of United States Court of Appeals of the Federal Circuit (CAFC) in XY, FFC, v. Trans Ova Genetics, LC, 968 F.3d 1323 (Fed. Cir. 2020). In this decision, CAFC ruled that the “district court erred when it held that the claims are directed to "the mathematical equation that permits rotating multi-dimensional data." Id. at [*9]. Rather, the CAFC found that the claims of the claims of the patent at issue (the ‘559 patent) improved method of operating a flow cytometry apparatus to classify and sort particles into at least two populations in real time.”, see Remarks submitted September 21, 2020, page 4, 4th paragraph.	Applicants assert the claims of the ‘559 patent and their claimed invention are similar in that their claimed invention also reads on an improvement,” the method in distinguishing prostate cancer and BPH patients”, see paragraph bridging pages 4 and 5 of the Remarks. Applicants conclude their arguments noting the claimed method reads on a “…much-improved method for sorting two otherwise overlapped and hard-to-distinguish patient populations-the prostate cancer patients and the BPH patients-into separate patient populations. The claims therefore are patent eligible, in line with the CAFC decision in XY, LLC.”, see page 5, 1st sentence.  Applicants’ points of view and arguments have been carefully considered, but fail to persuade.  
	Foremost, while settled case law may be regarded as precedential, decisions therein cannot be extrapolated to any case that seems analogous. Each case is examined based on its own limitations and merits. “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry”, Myriad, 569 U.S. at 591. So while Applicants assert their claimed invention is parallel to another case that has been decided upon and is patent eligible, the Examiner does not concur.
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception.  Claim 1 describes the relationship between a higher protein level of one or more biomarkers in a 
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once you have the information, i.e. higher, lower or same protein biomarker(s) level compared between the patient and the reference sample and assess the distinction if any, that is it.  
	Step 2B:  No, there is no inventive concept present in the clams.  The step of analyzing the level of protein biomarker(s) expression of prostate associated biomarkers is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and level of protein biomarker(s) designates a particular disease. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims continue not be eligible under step 2A or step 2B.   
Claim(s) 1 and 5-7 is/are directed to a judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
Claims 1 and 5-7 are drawn to a non-statutory method having a " natural principle " as a limiting element or step without reciting additional elements/steps that integrate the natural 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. The recited mental elements allegedly support one of ordinary skill in the art to diagnose a prostate disease condition based on the natural principle.  As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Principe et al. (J Proteome Res. 11(4): 2386-2396, April 6, 2012) with Supplemental Table 1 (April 6, 2012). Applicants’ claim language reads on an active measuring step and the subsequent mental steps of comparing and analyzing differences in protein levels, thereby identifying a particular disease state.  Principe anticipates these steps.
Principe discloses assaying urine and urinary expressed prostatic secretion (EPS-urine) to identify candidate biomarkers to determine prostate diseases, see abstract; page 4, 2nd and 3rd -2-microglobulin (2M), see page 3, swiss protein id#P61769; PIK3IP1, page 19, #Q96FE7; uromodulin, page 25, #P07911; major prion protein, see page 19, #P04156; apolipoprotein D, page 2, #P05090; WAP four-disulfide core domain protein 2 (WFDC2), page 25, #Q14508; collagen alpha-1(III) chain, page 6, #P02461; MASP-2 protein, page 15, #O00187; and alpha2-HS glycoprotein (AHSG), page 1, #P02765. The Supplemental Table 1 lists numbers that denote differences between the spectra of each identified protein.  Observed differences, assessment of those differences reads on identification of disease state.
Benign prostate hyperplasia (BPH) was noted as a negative benign condition and regarded by the Examiner as a control, see page 1, Abstract; and page 4, 3rd paragraph.  Western blot analysis was performed using these samples, see page 6, SDS-PAGE…section; and page 11, Verification…section.  Mass spectrometry and immunoassays was also performed to assay samples, see page 3, paragraph before Materials…section; Protein…section on page 4; and page 10, 1st paragraph.  
















Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 5 and 6 are under 35 U.S.C. 103 as being unpatentable over Principe et al. (J Proteome Res. 11(4): 2386-2396 with Supplemental Table 1 (April 6, 2012), and further in view of Yu et al. (J. Clin. Oncol. 22(14): 2790-2799, July 15, 2004) as evidenced by Affymetrix HG_U95A gene chip set and Chandran et al. (BMC Cancer 7(64): 1-21, 12 April 2007 and additional file 1).  
	In anticipation of the Examiner maintaining the previously cited 103, the arguments are as follows, Applicants assert it is their inclination the “…the Office Action fails to establish a prima facie case of obviousness because the combined disclosure of the cited references does not teach or suggest all of the elements of the rejected claims. MPEP § 2144.05.1.  In particular, Applicants state “the combination of the cited arts [sic] fails to teach or suggest that the protein level of any of the recited biomarkers in the urine is differentially distinguishable between prostate rd and 4th paragraphs. 
	Moreover, Applicants state primary reference Principe failed to detect any differences in protein levels…between prostate cancer patients and BPH patients according to the level of each of these molecules as set forth in Principe Supplemental Table 1, see page 6 of Remarks.  
	Applicants also state Yu does not remedy the deficiencies of Principe, as Yu identifies tumor aggression and malignancy biomarkers using prostate tissues and Chandran, while identifying some of the biomarkers listed in claim 1 are from metastatic tumor samples and primary tumor samples, hence taken together the combination of references do not teach the claimed method, nor would one arrive at the claimed method, see pages 6 and 7 of the Remarks filed September 21, 2020. Applicants’ points of view and arguments have been carefully considered, but are found unpersuasive. 
As noted in the pending 102 anticipation rejection, Principe’s Supplemental Table 1 lists numbers that denote differences between the spectra of each identified protein of subjects with prostate cancer and those with BPH.  Notwithstanding, the secondary references teach how prostatic biomarkers are differentially expressed in biological samples and differences in protein levels can be evaluated and clinical assessments (diagnostic, prognostic) are arrived at based on said differences.  The Yu reference was relied upon for its teachings of several biomarkers from claim 1 not found in Principe, as well as the well-known comparison between different biomarkers and their corresponding expression levels can be easily assessed. Likewise, Chandran was relied upon for the teachings of biomarkers not taught in Principe and they are 
Principe teaches assaying urine and urinary expressed prostatic secretion (EPS-urine) to identify candidate biomarkers to determine prostate diseases, see abstract; page 4, 2nd and 3rd paragraphs.  Biomarkers identified include, pepsinogen 3 preproprotein (PGA3), see page 18, swiss protein id# P00790;-2-microglobulin (2M), see page 3, swiss protein id#P61769; PIK3IP1, page 15, #Q96FE7; uromodulin, page 25, #P07911; major prion protein, see page 19, #P04156; apolipoprotein D, page 2, #P05090; WAP four-disulfide core domain protein 2 (WFDC2), page 25, #Q14508; collagen alpha-1(III) chain, page 6, #P02461; MASP-2 protein, page 15, #O00187; and alpha2-HS glycoprotein (AHSG), page 1, #P02765. The Supplemental Table 1 lists numbers that denote differences between the spectra of each identified protein.  Observed differences, assessment of those differences reads on identification of disease state.
BPH was noted as a negative benign condition and regarded by the Examiner as a control, see page 1, Abstract; and page 4, 3rd paragraph.  Western blot analysis was performed using these samples, see page 6, SDS-PAGE…section; and page 11, Verification…section.  Mass spectrometry and immunoassays was also performed to assay samples, see page 3, paragraph before Materials…section; Protein…section on page 4; and page 10, 1st paragraph.  
Principe does not teach the claimed method, wherein biomarkers, mucin 3 (MUC3); kininogen 1 variant; epidermal growth factor (beta-urogastrone); alpha-2-HS-glycoprotein; and Inositol 1,4,5-triphosphate receptor, type 2, isoform CRA_b were assessed. 
	However, Yu as evidenced by the Affymetrix gene chip set clearly teach MUC3; kininogen 1 variant; and epidermal growth factor (beta-urogastrone) biomarkers were assessed to identify 
Chandran teaches assaying prostate samples from patients, see page 1, abstract.  The biomarkers assayed are alpha-2-HS-glycoprotein; and Inositol 1,4,5-triphosphate receptor, type 2, isoform CRA_b were analyzed with the Affymetrix platform, see page 2, RNA extraction section; additional files, pages 6 and 42, respectively.  It would have been prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of all the references to measure a plethora of candidate prostate disorder biomarkers from different patient populations in order to determine “…a more cohesive picture of prostate cancer biology”, see Yu, abstract, last sentence of Purpose; and all references in their entireties. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references, because protein biomarker(s) differential analysis between subjects at different stages of disease juxtaposed to reference/control subjects is routine in the art and may help define a unique set of “…prognostic markers and therapeutic targets”, see Chandran abstract, Results, as well as all references in their entireties.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	- Jedinak et al., Novel non-invasive biomarkers that distinguish between benign prostate hyperplasia and prostate cancer.  BMC Cancer 15(1): 259, published online 11 April 2015.

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
28 January 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643